per curiam:
El abogado Jenaro Alexis Caparrós Rivera fue admitido al ejercicio de la abogacía el 26 de junio de 1970 y al ejercicio del notariado el 5 de noviembre del mismo año. El 9 de enero de 1984 solicitó renunciar voluntariamente a la notaría y el 28 de febrero de 1984, habiendo sido debidamente examinados y entregados al archivero notarial del Distrito de San Juan sus protocolos y registros de afidávit, dimos por terminada la fianza notarial prestada por el Colegio de Abogados de Puerto Rico.
*206El 27 de junio de 1988 fue convicto por el Tribunal de Distrito Federal para el Distrito Sur de Nueva York por violación a la See. 13.41 del Título 18 del Código de Estados Unidos de América, que establece el delito de fraude mediante la utilización del sistema postal. Este delito, por el cual fue convicto el abogado Jenaro Alexis Caparros Rivera, implica depravación moral al amparo de la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), y en virtud del poder inherente de este Tribunal para reglamentar el ejercicio de la abogacía, una vez presentada una copia certificada de la sentencia, procede su separación inmediata del ejercicio de la abogacía. In re Elias Rivera, 118 D.P.R. 174 (1986); In re Hita Giordani, 117 D.P.R. 415 (1986); In re Gutiérrez Díaz, 117 D.P.R. 92 (1986); In re Rivera Medina, 127 D.P.R. 600 (1990).
Habiéndose remitido a este Tribunal por el Frocurador General copia certificada de la sentencia dictada por el Tribunal de Distrito Federal para el Distrito Sur de Nueva York, se decreta la suspensión indefinida de la abogacía de Jenaro Alexis Caparros Rivera y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer la profesión en Puerto Rico.

Se dictará sentencia de conformidad con lo antes expuesto.